—In an action to recover damages for personal injuries, the plaintiff Fay Kanzenberg, as administrator of the estate of Mary L. Cicero, appeals from (1) an order of the Supreme Court, Kings County (Jackson, J.), dated April 6, 1995, which granted the defendant New York City Transit Authority’s motion for summary judgment dismissing the complaint, and (2) an order of the same court, dated December 7, 1995, which denied her motion to renew and/or reargue.
Ordered that the appeal from so much of the order dated December 7, 1995, as denied that branch of the plaintiffs motion which was to reargue is dismissed, as no appeal lies from the denial of reargument; and it is further,
Ordered that the orders are affirmed insofar as reviewed, for reasons stated by Justice Jackson at the Supreme Court (see also, Byrd v New York City Tr. Auth., 228 AD2d 537); and it is further,
Ordered that the respondent is awarded one bill of costs. Rosenblatt, J. P., Ritter, McGinity and Luciano, JJ., concur.